Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
After attempting to speak with an inmate who was being escorted by two correction officers past his cell, petitioner refused an officer’s directive to cease such behavior. As a result, he was charged in a misbehavior report with interfering with an employee and refusing a direct order. Petitioner was found guilty of the charges following a tier II disciplinary hearing, and the determination was affirmed on administrative appeal. This CPLR article 78 proceeding ensued.
We confirm. The misbehavior report, together with the testimony of the officers who were escorting the inmate, provide substantial evidence supporting the determination of guilt (see Matter of Davila v Selsky, 29 AD3d 1247, 1248 [2006]; Matter of Giles v Selsky, 287 AD2d 829, 829-830 [2001]). Petitioner’s contrary testimony presented a question of credibility for the Hearing Officer to resolve (see Matter of Thomas v Goord, 34 AD3d 1143, 1144 [2006]). Petitioner’s remaining contentions either have not been preserved for our review or are lacking in merit.
Crew III, J.P, Peters, Carpinello, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.